 In the Matter of UNION Bus LINES, INC., EMPLOYERandAMALGAMATEDASSOCIATION OF STREET, ELECTRIC RAILWAY, AND MOTOR COACHEMPLOYEES OF AMERICA, DIVISION 1142, AFL, PETITIONERCase No. 39-RC-74.Decided July 8, 19.1,9DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this matter was held beforeElmer Davis, hearing officer.The hearing officers' rulings made atthe hearingare freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds:1.The Employer, a Texas corporation, is engaged in the transporta-tion of passengers by motor bus in the State of Texas. In this connec-tion it operates approximately 60 busses which cover between 350,000and 400,000 miles and carry approximately 100,000 passengers permonth, respectively.The Employer realizes a gross income ofapproximately $100,000 per month.The Employer purchases all of its equipment locally.All bussesowned by the Employer and having a present value of approximately$500,000 were purchased and delivered to it from points outside of theState of Texas. It holds a permit from the Railroad Commission ofTexas; it does not operate under a certificate of public convenienceand necessity issued by the Interstate Commerce Commission.Although the Employer's busses travel only within the State ofTexas, it regularly interchanges passengers with several interstate bus1The Employer desired to be represented at the hearing by an attorney named Joe M.Kilgore, a member of the Texas House of Representatives.As the Texas legislature was.In session at the time of the hearing and Kilgore was unable to participate,the hearingofficer and counsel who was present at the hearing for the Employer agreed that Kilgorewould be allowed 2 days from the delivery of the transcript to review the record and ifhe considered the record inadequate that a motion to supplement the record would beentertained.On May 18, 1949,the hearing officer received a letter from Kilgore whichhe construed as constituting such a motion.The hearing officer allowed the motion andby an order dated May 23, 1949, he received the following documents as part of the record :(1) a copy of a petition filed by the Petitioner in a representation case involving BowenMotor Coaches;(2) a copy of a contract between the Petitioner and Bowen Motor Coaches ;and (3)an affidavit by one Arthur C. House, manager of the Employer.In view of thefact that the Petitioner is not prejudiced thereby, the hearing officer's ruling granting themotion is affirmed.85 N. L.R. B., No. 16.107 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDlines and provides through traffic over such lines by virtue of arrange-ments whereby a person can purchase a ticket from the Employer toalmost any point in the United States.Furthermore, the Employertransports United States mail as part of its normal bus operations.On these facts, we find, contrary to the Employer's contention, thatit is engaged in activities affecting commerce within the meaning ofthe Act.22.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.34.The Petitioner seeks a unit of all the Employer's bus operators.The Employer urges that the appropriate unit should consist of all itsemployees, excluding supervisors.There has been no past bargaininghistory with respect to the Employer's operations.The Employer's operations are divided generally between operating,maintenance, office, and terminal employees.The operating em-ployees consist of approximately 15 or 20 bus drivers who work out ofMcAllen, Texas, in which city is located the Employer's home office;and of about 40 operators who live near and operate out of the Em-ployer's other terminals.They are paid on a mileage basis with hourlypay for lay-over and stand-by time.The operators, who are licensedby the Texas State Highway Department, are required by the Em-ployer to take an aptitude test and are not permitted to operate thebusses until they have been thoroughly trained by experienced drivers.All operators are apparently under the separate supervision of theEmployer's president and general manager.The Board has frequently held that a group of bus drivers as suchmay constitute a separate appropriate unit 4The question in the in-stant case is whether the extelit of interchange alleged by the Employerto exist between bus drivers, maintenance employees, office and termi-2 Cf.Matter of Surburban Transportation System,82 N. L. it. B. 956;Matterof ChicagoGray Line, Inc.,81 N. L.it. B. 466;Matter of Philadelphia Suburban TransportationCompany(Red Arrow Lines),79 N. L. it. B. 448.2In its brief the Employer made a motion to dismiss the petition upon the ground thatthe Petitioner does not now and never had authority to file the.petition on behalf of anyof the Employer's employees because such employees only signed application for member-ship cards and none of the employees are members of the Petitioner nor have they author-ized it to file the instant petition. In essence, the Employer's contention goes to theadequacy of the Petitioner's showing.We have repeatedly held that the question of whetheror not a Petitioner has madea prima facieshowing of interest is an administrative matternot subject to direct or collateral attack.Matter of Henderson Lumber Company,Inc.,80N. L. R. B. 1392.Accordingly, the Employer's motion is hereby denied.4Matter of Central Swallow Coach Line, Inc.,82 N. L. R. B. 487;Matter of City Trans-portation Company,80 N. L. it. B. 270 ;Matter of Maine Central Transportation Co.,80N. L. R. B. 281. UNION BUS LINES, INC.109nal employees destroys the identity of the bus drivers as a separatebargaining unit.Although the record reveals that there have beensome transfers of maintenance and office employees to positions of busoperators, the amount of interchange between the employees in alldepartments has been insubstantial.5Accordingly, we find that theamount of interchange is not sufficiently great to affect-the identityof the bus drivers as a separate group.We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act :All bus operators of the Employer, excluding supervisors as definedin the Act.6DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Union Bus Lines, Inc.,McAllen, Texas, an election by secret ballot shall be conducted asearly as possible, but not later than 30 days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Region in which this case was heard, and subject to Sec-tions 203.61 and 203.62 of National Labor Relations Board Rules andRegulations-Series 5, as amended, among the employees in the unitfound appropriate in paragraph numbered 4, above, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction of Election, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election and also excluding employees onstrike who are not entitled to reinstatement to determine whether ornot they desire to be represented by Amalgamated Association ofStreet, Electric Railway, and Motor Coach Employees of America,Division 1142, AFL for the purposes of collective bargaining.5Maintenance and clerical employees have occasionally operated regular and charterbusses.Also, during the period of the last 6 months two employees have devoted part oftheir time to the maintenance department and part to driving busses.9 The Petitioner desires to exclude dispatchers from the unit as supervisors.TheEmployer contends that they are not supervisors and should be included in the unit.Therecord is inadequate to determine the supervisory status of dispatchers.For this reason,we shall make no determination with respect to the exclusion or inclusion of these employeesfrom the unit at this time. If they possess supervisory powers withinthe meaning ofSection 2(11) of the Act,they are to be excluded from the unit;otherwise they are to beincluded.Cf.Matter of Chrysler Corporation,80 N. L. it. B. 334.